UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6375


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL PAUL CROOK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:04-cr-00058-MR-1)


Submitted:   July 22, 2010                 Decided:   August 2, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Paul Crook, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Samuel Paul Crook appeals the district court’s order

denying his motion for appointment of counsel.           We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.            United States v.

Crook,   No.   3:04-cr-00058-MR-1    (W.D.N.C.   Feb.    25,    2010).      We

dispense   with    oral   argument   because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2